Detailed Action
Summary
1. This office action is in response to the amendment filed on July 27, 2022. 
2. Applicant has canceled claim 5.
3. Applicant has amended claim 1. Claim 1 is amended to incorporate the allowable subject matter of claim 5.
4. Claims 1-4 and 6 are pending and has been examined. 
5. Specification objection has been withdrawn.
Notice of Pre-AIA  or AIA  status
6.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
7. Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a case that includes first and second case members fitted with each other, wherein: the electric element includes an electric element body, a first terminal protruding from the electric element body and connected to the first power line, and a second terminal protruding from the electric element body and connected to the second or third power line, the electric element is accommodated within the case, the first terminal includes a first tapered section at a leading end portion thereof on an opposite side from the electric element body, the second terminal includes a second tapered section at a leading end portion thereof on an opposite side from the electric element body, and the electric element is arranged such that owing to the first and second case members being fitted with each other, the first tapered section pierces through a sheath for the first AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 17/250,176Dkt: 2293.092US1 Filing Date: December 8, 2020 power line and the second tapered section pierces through a sheath for the second or third power line."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 6, claims 2-4 and 6 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839